By the Court.

Benning, J.
delivering the opinion.
Was the traverse sufficient? This is the only question. The Court below, it seems, thought the traverse too general.
The language of the attachment act is this: “And where any person, in whose hands any debt or effects may be attached, shall deny owing any money to, or having in his hands any effects of, such debtor, it shall be lawful for the plaintiff to traverse such denial, and thereupon an issue shall be made up and the same be tried by a jury,” &c. 2. Cobb’s Dig. 70.
All that the plaintiff has to do is, to “traverse” the answer of the garnishee. . ¡
To traverse is merely to deny. 1. Chitty Pl. 576, and note (A.)
*242To traverse the answer of a garnishee is, therefore, merely to deny the truth of the answer, — is merely to say, that the answer is not true.
This the traverse in the present case does by necessary implication. It does somewhat more. It states, in a general way, wherein it is that the answer is not true. And general as is this statement, it, after all, is not, perhaps, for any practical purposes, more general than many statements which, by a skilful use of the videlicet, the common law may be made to sustain.
But the statute requires no more than a mere denial of the truth of the answer.
If therefore, the plaintiff makes this denial, it is the duty of the garnishee to take issue on the denial; and that he may do, no doubt, by simply saying, that the answer is true.
Thus, in a few words, may the “issue” to which the statute refers, “be made up.”
We think therefore, that the judgment of the Court below ought to be reversed.
Judgment reversed.